Per Curiam.
Motion to dismiss appeal on the ground that the order appealed from was not an appealable order. The order was one for the allowance of temporary alimony, and was therefore interlocutory and not appealable, and the motion must accordingly be granted.
The case, however, was really settled before the order for alimony was granted, and this order was for $50 to be paid as fees to counsel, and was made after the differences between the.parties had been made up. The parties became satisfied that the order was not appeal-able and agreed that the appeal was a nullity, and a motion for an attachment for non-payment was made. The court below refused the attachment, but allowed an execution in the attorney’s favor. Under all the circumstances it would be unjust to award costs.
Appeal dismissed, but without costs.